Opinion filed October 21, 2005












 








 




Opinion filed October 21, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00314-CV 
 
                                                    __________
 
                              ROQUE TERCERO-ARANDA, Appellant
 
                                                             V.
 
                        CARTER
T. SCHILDKNECHT ET AL, Appellees
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Gaines
County, Texas
 
                                              Trial
Court Cause No. 05-03-14928
 

 
                                             M
E M O R A N D U M    O P I N I O N
 
Roque Tercero-Aranda is appealing from the July
18, 2005, order of the trial court.  A
notice of appeal was received in this court on September 13, 2005.  Pursuant to TEX.R.APP.P. 25.1, the September
13 notice of appeal is deemed filed in the trial court on the same day as the
day it was received in this court.  A
motion for new trial was not filed.  The
September 13 notice of appeal was filed 57 days after the date the order was
signed and is not timely under TEX.R.APP.P. 26.1.




On September 20, 2005, the clerk of this court
wrote appellant and advised him that it appeared that he had not timely
perfected an appeal, that he had not complied with TEX.R.APP.P. 20.1, and that
he was required to pay the filing fee. 
In our September 20 letter, appellant was directed to respond showing grounds
for continuing the appeal.  Appellant has
responded by tendering an untimely affidavit of inability to pay costs on
appeal and a motion to recuse or disqualify the entire court.  Appellant has failed to pay any of the
required filing fees and has failed to present grounds for continuing the
appeal.
Appellant has failed to timely perfect an
appeal.  TEX.R.APP.P. 25.1, 26.1, &
26.3; Verburgt v. Dorner, 959 S.W.2d 615 (Tex.1997).  Therefore, this appeal is dismissed for want
of jurisdiction.
 
PER CURIAM
 
October 21, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.